       Case 3:17-cv-00576-MMD-WGC Document 96 Filed 09/24/20 Page 1 of 3




 1   M. Caleb Meyer, Esq.
     Nevada Bar No. 13379
 2   Renee M. Finch, Esq.
 3   Nevada Bar No. 13118
     Christina Mundy-Mamer, Esq.
 4   Nevada Bar No. 13181
     MESSNER REEVES LLP
 5   8945 West Russell Road, Suite 300
 6   Las Vegas, Nevada 89148
     Telephone:     (702) 363-5100
 7   Facsimile:     (702) 363-5101
     E-mail: cmeyer@messner.com
 8            rfinch@messner.com
 9            cmamer@messner.com

10   Attorneys for Defendant

11                                   UNITED STATES DISTRICT COURT
12
                                          DISTRICT OF NEVADA
13
      URSZULA BRUMER, an individual, and               Case No. 3:17-cv-00576-MMD-WGC
14    MALGORZATA KASPRZAK-GUZEK, an
      individual                                       STIPULATION AND ORDER TO
15
                                                       CONTINUE OPPOSITION DEADLINE TO
16                     Plaintiffs,                     PLAINTIFF’S MOTION TO PRESENT
      vs.                                              TESTIMONY BY REMOTE
17                                                     TRANSMISSION AND TO APPOINT
      LAURIE GRAY, an Individual,                      INTERPRETER AT TRIAL [ECF NO. 90]
18
                                                       AND MOTION TO APPOINT
19                    Defendant.                       INTERPRETER AT TRIAL [ECF NO. 91]

20
21
               IT IS HEREBY STIPULATED AND AGREED, by and between Defendant, LAURIE
22
     GRAY, and Plaintiffs URSZULA BRUMER and MALGORZATA KASPRZAK-GUZEK, by and
23
     through their respective counsel of record, that the deadline for Defendant to file her oppositions to
24
25   Plaintiffs’ Motion to Present Testimony by Remote Transmission and to Appoint Interpreter at Trial

26   (ECF No. 90) and Motion to Appoint Interpreter at Trial (ECF No. 91), currently set for September
27
     22, 2020, shall be continued to September 25, 2020.
28
     {04389263 / 1}
       Case 3:17-cv-00576-MMD-WGC Document 96 Filed 09/24/20 Page 2 of 3




 1               22nd day of September, 2020.
     DATED this ____                                          22nd day of September, 2020.
                                                   DATED this ____
 2
 3    /s/ Christina Mundy-Mamer                      /s/ Jakub P. Medrala
      __________________________                    ___________________________
 4    M. CALEB MEYER, ESQ.                          JAKUB P. MEDRALA, ESQ.
      Nevada Bar No. 13379                          Nevada Bar No. 12822
 5    RENEE M. FINCH, ESQ.                          1091 S. Cimarron Road, Suite A-1
 6    Nevada Bar No. 13118                          Las Vegas, Nevada 89145
      CHRISTINA MUNDY-MAMER, ESQ.                   E-mail: jmedrala@medralaw.com
 7    Nevada Bar No. 13181                          Attorney for Plaintiffs
      8945 West Russell Road, Suite 300
 8    Las Vegas, Nevada 89148
 9    Attorneys for Defendant

10
                                                ORDER
11
12             IT IS SO ORDERED.

13                     9/24/2020
               DATED: __________

14
15
                                      _____________________________________
16                                    UNITED STATES DISTRICT JUDGE

17
18
19
20
21
22
23
24
25
26
27
28
     {04389263 / 1}
       Case 3:17-cv-00576-MMD-WGC Document 96 Filed 09/24/20 Page 3 of 3




 1                                      CERTIFICATE OF SERVICE
 2                                            22nd day of September, 2020, a true and correct copy of the
               I hereby certify that on this _____
 3
     foregoing STIPULATION AND ORDER TO CONTINUE OPPOSITION DEADLINE TO
 4
     PLAINTIFF’S MOTION TO PRESENT TESTIMONY BY REMOTE TRANSMISSION AND
 5
 6   TO APPOINT INTERPRETER AT TRIAL [ECF NO. 90] AND MOTION TO APPOINT

 7   INTERPRETER AT TRIAL [ECF NO. 91] was filed and served upon the following by the method
 8   indicated:
 9
10    Jakub P. Medrala, Esq.                                   via U.S. Mail
      THE MEDRALA LAW FIRM, Prof. LLC                          via Hand Delivery
11    1091 S. Cimarron Road, Suite A-1                         via Facsimile
12    Las Vegas, NV 89145                                      via Overnight Delivery
      (702) 475-8884 (Telephone)                               via CM/ECF
13    (702) 938-8624 (Facsimile)                               via Electronic Mail
      jmedrala@medralaw.com
14    Attorney for Plaintiffs
15
16
                                                   /s/ Kimberly Shonfeld______________
17                                                 Employee of MESSNER REEVES LLP
18
19
20
21
22
23
24
25
26
27
28
     {04389263 / 1}
